Treating plaintiffs’ papers as an appeal as of right, on the court’s own motion, appeal dismissed, without costs, upon the grounds that a direct appeal from a court of original instance does not lie where questions other than the constitutionality of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; CPLR 5601 [b] [2]), and that the Appellate Division order appealed from does not finally determine the action within the meaning of the Constitution.
Treating plaintiffs’ papers as a motion for leave to appeal, motion dismissed upon the grounds that this court does not have jurisdiction to entertain a motion for leave to appeal from an order of a court of original instance absent basis for leave to appeal pursuant to CPLR 5602 (a) (1) (ii), and that the Appellate Division order sought to be appealed from does not finally determine the action within the meaning of the Constitution.